Citation Nr: 1215610	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  He died in March 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In January 2010, the Board remanded the issue for further development.  

In November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran. 
38 C.F.R. § 20.903 (2011).  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in March 2005 from a cerebral hemorrhage, due to or as a consequence of hypertension, due to or as a consequence of diabetes mellitus.  

2.  At the time of the Veteran's death, service connection had been established for schizophrenia, rated as 70 percent disabling, and back strain, rated as noncompensably disabling.  A total rating based upon individual unemployability (TDIU) was granted effective from September 2000.  

3.  The competent and credible evidence demonstrates that the Veteran's substance abuse was proximately due to his service-connected schizophrenia; and, this substance abuse materially and substantially aggravated his hypertension and diabetes mellitus which caused a cerebral hemorrhage that ultimately led to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on this secondary basis, there must have been (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran served on active duty from June 1971 to April 1972.  He died in March 2005 at the age of 52.  According to his death certificate, the primary cause of death was cerebral hemorrhage due to or as a consequence of hypertension due to or as a consequence of diabetes.  At the time of his death, the Veteran was service connected for schizophrenia (70 percent disabling), and back strain (0 percent).  He was also in receipt of a TDIU.  It is the appellant's primary contention that the Veteran's service-connected schizophrenia caused a battle with substance abuse and that his substance abuse impacted his physical health, rendering him a noncompliant hypertension and diabetes patient, which materially contributed to his fatal cerebral hemorrhage.  

VA medical records from April 2001 to July 2004 show continuous treatment by VA for the Veteran's schizophrenia and his drug addiction.  The Veteran was an inpatient on several occasions at VA for alcohol and drug addiction.  He was also prescribed medication for treatment for his service-connected schizophrenia.  

In June 2010, the Veteran's claims folder and medical records were reviewed by a VA psychiatrist.  The examiner was asked to provide an opinion regarding the extent to which the Veteran's thought disorder (schizophrenia) played a role in his abuse of substances.  The examiner was also asked to provide an opinion as to the extent schizophrenia and perhaps relate substance abuse played in his death.  

The examiner indicated that his clinical experience and review of the record suggested that the Veteran's abuse of substance was most likely caused or a result of the Veteran's schizophrenia.  However, the examiner stated that he was not medically trained so as to provide an opinion regarding the extent to which schizophrenia and resultant substance abuse did or did not play a role in the stroke that ultimately took the Veteran's life.  

In February 2012, a VHA opinion was sought in connection with the appellant's claim.  The VA medical expert indicated that it was believed that schizophrenia, among other psychotic disorders, sets the stage for substance abuse problems, representing a major concern in this population.  The Veteran was known to have hypertension and diabetes.  Substance abuse is known to complicate blood pressure control, and result in uncontrolled blood pressure.  It also causes an increase in sympathetic surge (cocaine) which will also influence diabetic management.  In summary, the examiner indicated that the Veteran's service-connected schizophrenia was linked to the development of the Veteran's substance abuse.  There was a greater than 50 percent probability that the Veteran's substance abuse compounded his hypertension and diabetes control, and resulted in a fatal cerebral vascular accident (CVA).  In summary, it was the VA medical expert's opinion that the Veteran's service-connected schizophrenia did indirectly contribute to the Veteran's death.  

The Board has considered the statements made by the Appellant that the Veteran's schizophrenia caused the Veteran's continuous battle with substance abuse.  It is important to note that pursuant to 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3) (2011).  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Secondary service connection shall be awarded for disabilities that are "proximately due to or the result of a service connected disease or injury."  38 C.F.R. § 3.310(a).  

In this case, the appellant has alleged, and it has been substantiated by a VA medical expert, that the Veteran's substance abuse addiction was caused by his service-connected schizophrenia, which aggravated his hypertension and diabetes, which ultimately caused a cerebral hemorrhage and his ultimate death.  Therefore, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


